Citation Nr: 1107465	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO. 09-38 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to January 
1969. 

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2009 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.


FINDINGS OF FACT

The evidence is in equipoise as to whether the Veteran's current 
bilateral hearing loss and tinnitus are related to his exposure 
to combat-related acoustic trauma during active service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for 
bilateral hearing loss are approximated. 38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2. The criteria for entitlement to service connection for 
tinnitus are approximated. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will find that the Veteran was exposed 
to substantial acoustic trauma during combat duty as light 
weapons infantryman in Vietnam. The Board will further find that 
the evidence is in equipoise as to whether his current bilateral 
hearing loss and tinnitus are related to in-service acoustic 
trauma. Accordingly, entitlement to service connection for 
bilateral hearing loss and tinnitus will be awarded.

The Board will discuss the relevant law it is required to apply. 
This includes statutes enacted by Congress and published in Title 
38, United States Code ("38 U.S.C.A."); regulations promulgated 
by VA under the law and published in the Title 38 of the Code of 
Federal Regulations ("38 C.F.R."); and the precedential rulings 
of the Court of Appeals for the Federal Circuit (as noted by 
citations to "Fed. Cir.") and the Court of Appeals for Veterans 
Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's 
statement of reasons and bases for its findings and conclusions 
on all material facts and law presented on the record must be 
sufficient to enable the claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review of the 
decision by courts of competent appellate jurisdiction; the Board 
must also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) defines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim. 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a 
duty to assist the Veteran in obtaining evidence necessary to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c). 

As discussed below, sufficient evidence is of record to grant the 
matters on appeal. Therefore, no further notice or development is 
needed with respect to these matters.


Merits of the Claims

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110. Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of 
service connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability. Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Further, under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385.

The Court of Appeals for Veterans Claims has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss. Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993), citing CURRENT MEDICAL 
DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. 
eds., 1988). When audiometric test results at a veteran's 
separation from service do not meet the regulatory requirements 
for establishing a "disability" at that time, he may nevertheless 
establish service connection for a current hearing disability by 
submitting evidence that the current disability is causally 
related to service. Hensley, 5 Vet. App. at 160.

Certain chronic disabilities, to include bilateral hearing loss 
to the extent it may constitute an organic diseases of the 
nervous system, are presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree within 
one year of discharge from service. 38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a). 

38 U.S.C.A. § 1154(b) provides that in the case of any veteran 
who engaged in combat with the enemy in active service during a 
period of war, campaign, or expedition, the Secretary shall 
accept as sufficient proof of service-connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service incidence 
or aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
shall resolve every reasonable doubt in favor of the veteran. 
Service-connection of such injury or disease may be rebutted by 
clear and convincing evidence to the contrary.

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002). A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996). 

The Veteran's Report of Transfer or Discharge (DD Form 214) 
indicates that he served one year of his approximately three-year 
period of active duty in Vietnam, during the Vietnam era. His 
military occupational specialty was light weapons infantryman. 
His awards and decorations include the Combat Infantryman Badge 
and multiple awards for his service in Vietnam.

Because the Veteran fired weapons in combat and was exposed to 
other combat-related noise, acoustic trauma is both presumed and 
is established as a factual matter. See 38 U.S.C.A. § 1154(b).

Prior to November 1967, service department audiometric results 
were reported in standards set forth by the American Standards 
Association (ASA). Since November 1, 1967, those standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI). In order to 
facilitate data comparison, the ASA standards have been converted 
to ISO-ANSI standards.

At a November 1965 service entrance  audiological examination, 
with American Standards Associates (A.S.A.) units converted to 
International Standards Organization (ISO) units, pure tone 
thresholds in the right ear were 10 decibels at 500 hertz, 5 
decibels at 1000 hertz, 5 decibels at 2000 hertz, 5 decibels at 
3000 hertz, and 0 decibels at 4000 hertz. Pure tone thresholds in 
the left ear were 15 decibels at 500 hertz, 10 decibels at 1000 
hertz, 10 decibels at 2000 hertz, 10 decibels at 3000 hertz, and 
5 decibels at 4000 hertz.

At an October 1968 service discharge audiological examination, 
pure tone thresholds in the right ear were 15 decibels at 500 
hertz, 15 decibels at 1000 hertz, 15 decibels at 2000 hertz, 
untested at 3000 hertz, and 15 decibels at 4000 hertz. Pure tone 
thresholds in the left ear were 15 decibels at 500 hertz, 15 
decibels at 1000 hertz, 15 decibels at 2000 hertz, untested at 
3000 hertz, and 15 decibels at 4000 hertz.

In a treatment note dated October 2008, a clinician practicing at 
a private ear, nose, and throat surgery group, through which the 
Veteran had previously undergone a nasal cyst excision, noted 
that the Veteran was a 62 year-old male with loss of hearing. It 
was noted that the Veteran was in Vietnam in 1966 and 1967 in the 
infantry with artillery, machine guns, etc. It was noted in 
typewriting that the Veteran was in combat for two years, but 
this was crossed out in handwriting and edited to indicate one 
year. An audiogram was noted to show severe acoustic trauma 
bilaterally. It was noted to show 40 decibel loss in the low 
frequencies and 70 decibel loss in the high frequencies in the 
right ear, and an 80 decibel loss in the high frequencies in the 
left ear. Discrimination was described as poor at 84 percent in 
the right ear and 68 percent in the left ear. The clinician 
opined that the loss of hearing was typical of acoustic trauma 
and was secondary to acoustic trauma experienced during service 
in Vietnam.

At a January 2009 VA audiological examination, pure tone 
thresholds in the right ear were 45 decibels at 500 hertz, 40 
decibels at 1000 hertz, 55 decibels at 2000 hertz, 65 decibels at 
3000 hertz, and 75 decibels at 4000 hertz. Pure tone thresholds 
in the left ear were 45 decibels at 500 hertz, 50 decibels at 
1000 hertz, 55 decibels at 2000 hertz, 70 decibels at 3000 hertz, 
and 90 decibels at 4000 hertz. Speech recognition scores were 72 
percent in the right ear and 68 percent in the left ear. 

The VA examiner noted that the Veteran's service history included 
hazardous noise exposure as an infantryman in Vietnam. It was 
further noted that the Veteran had a 30-year history of working 
in a foundry, and reported that they did not use hearing 
protection there in the early years. It was additionally noted 
that the Veteran had a 15-year history of working in a factory 
operating machinery, but that the Veteran reported using hearing 
protection there. The Veteran denied recreational noise exposure. 
He also denied recent otologic disease, vertigo, or a family 
history of hearing loss. He complained of recurrent bilateral 
tinnitus, present a few times a week and lasting about a minute 
each time, which the examination report states that the Veteran 
indicated he first noticed a few years after leaving the 
military. On review of the claims file, the examiner noted only 
that there were two pure tone hearing tests in the file, one at 
service entrance and one at service discharge, both of which he 
found to show normal hearing levels in both ears.

The VA examiner opined that the Veteran exhibited mild to severe 
hearing loss in both ears through 4 kilohertz. He asserted that 
given the normal hearing level on the Veteran's discharge 
examination, it was not likely that the current hearing loss was 
caused by military noise. He opined that it was more likely that 
the current hearing loss was caused by over 30 years of 
occupational noise exposure. He further opined that given the 
onset of tinnitus years after leaving the military, in his 
opinion it was not caused by or a result of military noise. 

The January 2009 VA audiological examination is sufficient to 
establish that the Veteran has current hearing loss disability. 
See 38 C.F.R. § 3.385.

In written statements in May 2009 and June 2009 the Veteran 
asserted that he was misquoted at the VA examination, that he had 
two employers over a period of 38 years, and that hearing 
protection was mandatory at both places of employment. He wrote 
that he was a light weapons infantryman in Vietnam and was 
exposed to acoustic trauma in the form of incoming and outgoing 
artillery fire, land mine explosions, and machine gun and other 
weapons fire. He asserted that he experienced hearing problems 
after being exposed to acoustic trauma during service but thought 
that it would be temporary.

The Board has a duty to assess the credibility and weight given 
to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). The 
Veteran is competent to give evidence about what he experienced; 
for example, he is competent to report that he experienced 
certain events and symptoms in service, such as hearing loss and 
tinnitus. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
Competency of evidence, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence. Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify"); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
(Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence; if the Board concludes that the lay evidence presented 
by a veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
the veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence).

The Board notes that the January 2009 VA audiological examiner 
did not discuss the worsening in pure tone hearing thresholds 
between audiological examinations at entrance into service and at 
discharge form service. The Board further notes that the examiner 
described the Veteran as being exposed to 30 years of 
occupational noise exposure, although earlier in the report the 
Veteran, by the examiner's account, had indicated he wore hearing 
protection for the great majority of his career. Based on factors 
such as these, the Board finds the history and clinical findings 
as reported by the VA examiner to be less than complete and less 
than fully reliable. The opinion is of some probative value, but 
the probative value is attenuated by the inaccuracies and 
omissions contained in the report.

The Board finds that the October 2008 private clinician's opinion 
that the Veteran has hearing loss that is shown by audiogram to 
be due to acoustic trauma to be soundly reasoned. The examiner 
did not have access to the claims file but the history of noise 
exposure during service is accurate. The clinician did not have 
the opportunity to review the in-service audiological 
examinations and apparently was not made aware of the possibility 
of post-service noise exposure. Thus the private clinician did 
not have access to information that the Veteran's pure tone 
hearing thresholds worsened during service or that he may have 
been exposed to post-service occupational noise. It appears that 
the opinion was rendered by a physician specializing in diseases 
of the ears, nose and throat, and thus was rendered by a 
clinician significantly more expert than the VA audiologist. On 
balance the Board finds the private clinician's opinion slightly 
more probative that the VA examiner's report, since the private 
clinician's report did not contain inaccuracies or omissions 
disadvantageous to the Veteran's claim.

In sum, the evidence shows that the Veteran was exposed to 
substantial noise during combat service and that he has current 
tinnitus and bilateral hearing loss. The evidence is in equipoise 
as to whether the Veteran has tinnitus and bilateral hearing loss 
related to that noise exposure. When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant. By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim. See 38 C.F.R. 
§ 3.102. As described above, such is the state of the evidence in 
the present case regarding whether the Veteran's current hearing 
loss and tinnitus are related to in-service noise exposure.

As the criteria for service connection for bilateral hearing loss 
and tinnitus are approximated, entitlement to service connection 
for these disabilities is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.





______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


